J-S01028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JEFF S. DORSEY

                            Appellant                 No. 2207 EDA 2014


             Appeal from the Judgment of Sentence June 26, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0006743-2012


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                           FILED JANUARY 27, 2016

        Appellant, Jeff S. Dorsey, appeals from the June 26, 2014 aggregate

judgment of sentence of 10 to 20 years’ imprisonment, imposed after he

was found guilty of one count each of involuntary deviate sexual intercourse

(IDSI), indecent assault, and corruption of minors.1 After careful review, we

affirm.

        The trial court summarized the relevant factual and procedural history

of this case as follows.

                     The facts admitted at trial established that []
              Appellant engaged in sexual relations with his
              stepdaughter over the course of several years. The
              victim, K.J., who was fifteen (15) years of age at the
              time of trial, testified that she, her mother, and her
              siblings lived with [] Appellant. [] Appellant would
____________________________________________
1
    18 Pa.C.S.A. §§ 3123(a)(7), 3126(a)(1), and 6301(a)(1)(ii), respectively.
J-S01028-16


              watch her while her mom was at work. K.J. testified
              that one on [sic] occasion [] Appellant instructed her
              to show him her breasts and lower area in exchange
              for money. At trial K.J. recalled another incident
              when she walked through [] Appellant’s home office
              to get to the kitchen and observed [] Appellant
              watching explicit videos on the computer.           []
              Appellant called her over and he asked K.J. to
              perform oral sex on him.       She said no, but []
              Appellant continued to ask her, pulled her hair, and
              eventually forced his penis into her mouth. K.J.
              testified that [] Appellant then touched her vagina
              with his hands. She testified that she told him to
              stop. At trial, K.J. recounted that this happened on
              more than one occasion. She testified that this
              began a few months after she moved into the house
              in 2010.

                    K.J. testified that she was too afraid to tell
              anyone about the incidents with her stepfather
              because she worried that she would end up in foster
              care, as [] Appellant had warned her. Eventually
              K.J. confided in a friend at school about the incident.
              She and her friend both agreed to tell the friend’s
              mother, who in turn contacted the police.

Trial Court Opinion, 4/29/15, at 1-2 (internal quotation marks and citations

omitted).

       On November 1, 2012, the Commonwealth filed an information,

charging Appellant with the above-mentioned offenses, as well one count

each of sexual assault, indecent exposure, endangering the welfare of a

child, two counts of aggravated indecent assault,2 as well as one additional

count of indecent assault. On March 11, 2014, Appellant proceeded to a jury
____________________________________________
2
   18 Pa.C.S.A.        §§    3124.1,    3127(a),   4304(a)(1),   and    3125(a)(8),
respectively.



                                           -2-
J-S01028-16


trial, at the conclusion of which Appellant was found guilty of one count each

of IDSI, indecent assault, and corruption of minors. The remaining charges

were withdrawn. On June 26, 2014, the trial court sentenced Appellant to a

total of 10 to 20 years’ imprisonment.3          Appellant did not file a post-

sentence motion.        On July 28, 2014, Appellant filed a timely notice of

appeal.4

       On appeal, Appellant raises the following three issues for our review.

              I.     Whether the evidence was insufficient to
                     support [Appellant]’s conviction beyond a
                     reasonable doubt for the offense of IDSI,
                     person less than 16 years of age … Indecent
                     Assault without consent of others … and
                     Corruption of Minors[?]

              II.    Whether   improper    prosecutorial    opening
                     remarks prejudiced [Appellant?]

              III.   Whether    improper     prosecutorial  opening
                     remarks stating three times the case was a “he
                     said/she said” type case thereby forcing
                     [Appellant] to testify in contradiction to his

____________________________________________
3
  Specifically, the trial court imposed a sentence of 10 to 20 years’
imprisonment for IDSI, two years’ concurrent probation for indecent assault,
and seven years’ concurrent probation for corruption of minors.
4
   We observe that the 30th day fell on Saturday, July 26, 2014. When
computing the 30-day filing period “[if] the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for Appellant to
file a timely notice of appeal was on Monday, July 28, 2014. As a result, his
notice of appeal was timely filed. We further observe that Appellant and the
trial court have timely complied with Pennsylvania Rule of Appellate
Procedure 1925.



                                           -3-
J-S01028-16


                   [Fifth]   Amendment       rights    improperly
                   prejudiced [Appellant?]

Appellant’s Brief at 2.

      Appellant first argues that the evidence was insufficient to support any

of his convictions. Id. at 7. However, before we may address the merits of

this claim, we must determine whether it has been waived.            Generally,

appellate briefs are required to conform to the Rules of Appellate Procedure.

Pa.R.A.P. 2101. Pennsylvania Rule of Appellate Procedure 2119(a) requires

that the argument section of an appellate brief include “citation of

authorities as are deemed pertinent.”    Id. at 2119(a). This Court will not

consider an argument where an appellant fails to cite to any legal authority

or otherwise develop the issue.     Commonwealth v. Johnson, 985 A.2d
915, 924 (Pa. 2009), cert. denied, Johnson v. Pennsylvania, 131 S. Ct.
250 (2010); see also, e.g., In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012) (stating, “[f]ailure to cite relevant legal authority

constitutes waiver of the claim on appeal[]”) (citation omitted), appeal

denied, 69 A.3d 603 (Pa. 2013).

      In this case, Appellant’s entire sufficiency argument consists of the

following paragraph.

                  Appellant incorporates his below arguments
            and respectfully states that evidence was insufficient
            to support [Appellant]’s conviction beyond a
            reasonable doubt for the offense of IDSI, person less
            than 16 years of age in violation of 18 Pa.C.S.A.
            [§ 3123(a)(7)], Indecent Assault without consent of
            others in violation of 18 Pa.C.S.A. [§ 3126(a)(1)]

                                     -4-
J-S01028-16


            and Corruption of Minors in in [sic] violation of 18
            Pa.C.S.A. [§ 6301(a)(1)(ii)] because at the outset of
            this case, the fact finder was irreparably prejudiced
            against [Appellant].

Appellant’s Brief at 7.

      Appellant’s brief is devoid of any substantive discussion of our cases

involving sufficiency of the evidence, which elements of the offenses the

Commonwealth did not prove, or any other argument capable of meaningful

appellate review. Id.     Based on these considerations, we deem this issue

waived on appeal. See Johnson, supra; Whitley, supra.

      We elect to address Appellant’s remaining two issues together, as they

are interrelated.   Appellant avers that the Commonwealth made several

improper remarks during its opening statement that compelled him to waive

his constitutional right to remain silent and testify in his own defense.

Appellant’s Brief at 7-10.    The Commonwealth counters that its remarks

were not improper, and even if they were, the trial court’s instructions cured

any possible prejudice and Appellant was not compelled to testify.

Commonwealth’s Brief at 5-11. However, as with Appellant’s first issue, we

must first determine whether Appellant has preserved these arguments for

appeal.

      It is axiomatic that “[i]ssues not raised in the lower court are waived

and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). Our

Supreme Court has repeatedly emphasized the importance of issue

preservation.

                                     -5-
J-S01028-16


                    Issue preservation is foundational to proper
            appellate review. Our rules of appellate procedure
            mandate that “[i]ssues not raised in the lower court
            are waived and cannot be raised for the first time on
            appeal.” Pa.R.A.P. 302(a). By requiring that an
            issue be considered waived if raised for the first time
            on appeal, our courts ensure that the trial court that
            initially hears a dispute has had an opportunity to
            consider the issue. This jurisprudential mandate is
            also grounded upon the principle that a trial court,
            like an administrative agency, must be given the
            opportunity to correct its errors as early as possible.
            Related thereto, we have explained in detail the
            importance of this preservation requirement as it
            advances the orderly and efficient use of our judicial
            resources. Finally, concepts of fairness and expense
            to the parties are implicated as well.

In re F.C. III, 2 A.3d 1201, 1211-1212 (Pa. 2010) (some internal citations

omitted); accord Commonwealth v. Miller, 80 A.3d 806, 811 (Pa. Super.

2013). “[E]ven where a defendant objects to specific conduct, the failure

to request a remedy such as a mistrial or curative instruction is

sufficient to constitute waiver.”   Commonwealth v. Sandusky, 77 A.3d
663, 670 (Pa. Super. 2013) (citation omitted; emphasis added), appeal

denied, --- A.3d ---, 835 MAL 2013 (Pa. 2014).             Furthermore, even

constitutional claims can generally be waived.           Commonwealth v.

Lawrence, 99 A.3d 116, 122 (Pa. Super. 2014), appeal denied, 114 A.3d
416 (Pa. 2015).

      We begin our analysis with a chronological background of what

occurred in the trial court regarding Appellant’s claims. The Commonwealth

referred to this case as a “he said/she said” case three times in its opening


                                     -6-
J-S01028-16


statement. N.T., 3/12/14, at 64-65. Appellant immediately objected. Id.

at 65.   The trial court held a sidebar conference at which it informed the

attorneys that it was going to repeat its previous instruction to the jury that

Appellant had no obligation to produce any evidence. Id. at 66. Appellant

stated “[that was] good enough for [him].”            Id.   After the sidebar

conference concluded, the trial court gave the following instruction to the

jury.

            Ladies and gentlemen of the jury I just want to -- I
            told you this in my opening remarks but I want to
            reinforce it. I want to reinforce it. In fairness to the
            Commonwealth, the Commonwealth also got just
            [sic] done saying it too, but it has to -- you have to
            understand there is no obligation. As a matter of
            fact it’s a constitutional right founded in the
            Constitution of the United States and the
            Constitution of the Commonwealth of Pennsylvania
            that [Appellant] does not have to produce any
            evidence whatsoever. He does not have to say
            anything. He doesn’t have to put [on] one bit of
            evidence. It is the Commonwealth’s burden to prove
            this case beyond a reasonable doubt with the
            evidence they bring forward. That’s it. And I was a
            little concerned about this he said/she said. And he
            told you too he doesn’t have to say anything.

Id. at 68-69. Following this instruction, the trial court asked Appellant if the

instruction was sufficient, to which Appellant responded “[y]es Your Honor.”

Id. at 69. The Commonwealth then continued its opening statement, telling

the jury that “when you see that evidence at the conclusion of this case

you’ll know, as I do, that this is a case of a stepdad child molester.” Id.

at 70 (emphasis added). Appellant did not object to this remark.


                                     -7-
J-S01028-16


      During the trial, Appellant elected to testify in his own defense. N.T.,

3/13/14, at 95. Before doing so, the trial court conducted a colloquy with

Appellant, during which Appellant acknowledged that he had both a right to

testify and not to testify in his own defense at trial.    Id. at 89-93. At no

point in time did Appellant raise any claim regarding the Fifth Amendment,

or that he felt cornered in any way by the remarks made by the

Commonwealth in its opening statement.         In addition, as noted above,

Appellant did not file a post-sentence motion in this case.

      After careful review of the certified record, we conclude Appellant has

failed to preserve these issues for our review.           As noted, Appellant’s

objection to the Commonwealth’s labeling this as a “he said/she said” case

was immediately sustained by the trial court and a thorough cautionary

instruction was given, which Appellant agreed was sufficient. It is axiomatic

that the jury is presumed to have followed the trial court’s instructions.

Commonwealth v. Arrington, 86 A.3d 831, 853 (Pa. 2014) (citation

omitted), cert. denied, Arrington v. Pennsylvania, 135 S. Ct. 479 (2014).

Appellant did not request a mistrial or any other additional form of relief

from the trial court.   Furthermore, Appellant lodged no objection to the

Commonwealth’s “you’ll know, as I do” remark to the jury. The trial court

conducted a thorough colloquy with Appellant concerning his rights to testify

and to remain silent. Appellant elected to testify in his own defense and did

not raise any Fifth Amendment claims with the trial court.       Therefore, we


                                     -8-
J-S01028-16


deem Appellant’s remaining two issues waived on appeal for want of

preservation. See F.C., supra; Lawrence, supra; Sandusky, supra.

      Based on the foregoing, we conclude all of Appellant’s issues on appeal

are waived for either lack of development or lack of preservation in the trial

court. Accordingly, the trial court’s June 26, 2014 judgment of sentence is

affirmed.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2016




                                    -9-